Per Curiam.
The instant appeal involves a domestic relations matter. The petitioner-appellant filed for dissolution of the marriage. The court granted the dissolution, awarded custody of the minor child to appellant, awarded alimony and child support to be paid by the appellee, awarded attorney fees to appellant, and divided the couple’s property. The appeal assigns all of these actions except the award of custody as error. All such actions are matters initially entrusted to the sound discretion of the trial judge and, on appeal, will be reviewed de novo on the record and will be affirmed in the absence of an abuse of the trial judge’s discretion, recognizing that where the evidence is in conflict this court will give weight to the fact that the trial judge observed and heard the witnesses and accepted one version of the facts rather than another.
We have so reviewed the record and find the decision of the district court is in all respects correct. The judgment is affirmed.
Affirmed.